           EXHIBIT C




Case 1:17-cv-00070-WCG Filed 06/11/21 Page 1 of 6 Document 187-3
                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN
                               GREEN BAY DIVISION
EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION,

                                    Plaintiff,
                                                                         CASE NO. 1:17-CV-70
      v.

WAL-MART STORES EAST, LP,

                                    Defendant.


                  PLAINTIFF EEOC’S DEPOSITION DESIGNATIONS



      Pursuant to Federal Rule of Civil Procedure 2(a)(3)(A)(ii) and the Civil Local Rule 16(c)(F),

the Equal Employment Opportunity Commission (“EEOC”) submits its Deposition Designations.


      Robin Castro
            5:11-13
            13:8-12
            27:9-12
            30:2-4
            30:7-19
            35:8-18
            57:25 – 58:3
            64:3-13
            65:1-21
            66:1-6
            67:1-9
            91:2-15
            91:18-21
            106:21-24
            113:2-4
            113:7 – 114:1
            114:9-11
            115:6-16
            138:25 – 139:6
            139:9 – 140:1
            140:17 – 141:3



      Case 1:17-cv-00070-WCG Filed 06/11/21 Page 2 of 6 Document 187-3
       149:15 – 150:18
       152:18 – 22
       153:20 – 154:19

Denise Morgan
       3:8-10
       16:1-5
       16:14-18
       25:25 – 26:3
       32:3-6
       47:10-19
       49:1-3
       49:18 – 50:2
       50:6-25
       54:7-9
       71:1-11
       72:20 – 73:1
       90:12-20
       91:23 – 92:8
       92:12-17
       92:23 – 93:5
       93:17 – 94:1
       94:7-25
       108:10-22
       110:7-12
       125:3-7


Bonnie Popp
      4:7-8
      20:14-22
      27:17 – 28:3
      35:13-21
      37:1-8
      51:13 – 52:7
      52:14-19
      56:8-18
      56:23 – 57:1
      67:23 – 68:8
      68:18-23
      70:6-11
      80:14-24
      81:10-12

30(b)(6) Deposition of 11/14/2018
       21:11-24




Case 1:17-cv-00070-WCG Filed 06/11/21 Page 3 of 6 Document 187-3
       22:22 – 23:1
       24:14-18

30(b)(6) Deposition of 04/05/2019
       56:6-8
       56:24 – 57:5
       57:17-25
       89:10-21
       90:23 – 91:1
       91:6-13
       91:20 – 92:14
       93:10-23
       95:2 – 96:23
       99:6 – 101:11
       101:20 – 102:9

Lee D. Spude
       3:7-13
       4:1-8
       27:2 – 28:1

Julia Stern
       4:7-9
       11:19-23
       17:1-10
       44:24 – 46:2
       77:5-17
       77:24 – 79:8

Robin Castro
      5:11-5:13
      13:8-13:12
      27:9-12
      30:2-4
      30:7-19
      35:8-18
      57:25 – 58:3
      64:3-13
      65:1-21
      66:1-6
      67:1-9
      91:18-21
      106:21-24
      113:2-4
      113:7 – 114:1
      114:9-11




Case 1:17-cv-00070-WCG Filed 06/11/21 Page 4 of 6 Document 187-3
                115:6-16
                138:25 – 139:6
                139:9 – 140:1
                140:17 – 141:3
                149:15 – 150:18
                152:18-22
                153:20 – 154:19

       The EEOC reserves the right to use additional deposition designations not listed above as

necessary for purposes of impeachment, rebuttal, and/or cross- examination that cannot reasonably

be anticipated at this time. Additionally, if witnesses that EEOC currently expect to attend trial

become unavailable for trial, EEOC respectfully reserves the right to supplement these deposition

designations.




Dated: June 11, 2021.


                                             EQUAL EMPLOMENT OPPORTUNITY
                                             COMMISSION

                                             Counsel for Plaintiff

                                             /s/ Justin Mulaire
                                             Justin Mulaire
                                             Supervisory Trial Attorney
                                             EEOC Chicago District Office
                                             230 S Dearborn St., Suite 2920
                                             Chicago, IL 60604
                                             Telephone: (312) 872-9666
                                             Facsimile: (312) 588-1260
                                             justin.mulaire@eeoc.gov


                                             /s/ Carrie Vance
                                             Carrie Vance
                                             Trial Attorney

                                             /s/ Leslie N. Carter
                                             Leslie N. Carter



       Case 1:17-cv-00070-WCG Filed 06/11/21 Page 5 of 6 Document 187-3
                             Trial Attorney

                             310 West Wisconsin Avenue, Suite 500
                             Milwaukee, WI 53203-2292
                             ☏ (414) 662-3686
                             📠📠 (414) 297-3146
                             justin.mulaire@eeoc.gov
                             carrie.vance@eeoc.gov
                             leslie.carter@eeoc.gov




Case 1:17-cv-00070-WCG Filed 06/11/21 Page 6 of 6 Document 187-3
